Case 20-20083-jra Docé6 Filed 01/15/20 Page 1 of6

Fill in this information to identify your case:

Debtor 1 Dennis Dale Johnston

First Name Middle Name Last Name

Debtor 2 . [_] Check if this is an amended
(Spouse, if filing) First Name Middle Name Last Name plan, and list below the
United States Bankruptcy Court for the :__ NORTHERN DISTRICT OF INDIANA sections of the plan that have

Case Number been changed

(if known)

 

 

 

 

 

Official Form 113
Chapter 13 Plan

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
do not comply with local rules and judicial rulings may not be confirmable.

12/17

In the following notice to creditors, you must check each box that applies.

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
attorney, you may wish to consult one.

If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
Bankruptcy Rule 3015. in addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan
includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision will
be ineffective if set out later in the plan.

 

1.1 |A limit on the amount of a secured claim, set out in Section3.2, which may result in a partial LC] Included | Not Included
payment or no payment at all to the secured creditor

 

1.2 | Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in C] Included | Not Included
Section 3.4

1.3 | Nonstandard provisions, set out in Part [_]_ Included BB Not Inctuded

eae Payments and Length of Plan

2.1 Debtors(s) will make regular payments to the trustee as follows:

 

 

 

 

 

 

 

$ 2,150.00 per month for _60 months

Insert additional lines if necessary.

if fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
payments to creditors specified in this plan.

Official Form 113 Record # 835707 Chapter 13 Plan Page 1
Case 20-20083-jra Docé6 Filed 01/15/20 Page 2 of 6

 

Debtor 1 Dennis Dale Johnston Case Number (if known)
First Name Middle Name Last Name
2.2 Regular payments to the trustee will be made from future income in the following manner:
Check all that apply.

Hl Debtor(s) will make payments pursuant to a payroll deduction order.
LD Debtor(s) will make payments directly to the trustee.
C1 Other (specify method of payment):
2.3 Income tax refunds
Check one.

(1 Debtor(s) will retain any income tax refunds received during the plan term.

LDebtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will
turn over to the trustee all income tax refunds received during the plan term.

HB Debtor(s) will treat income tax refunds as follows:

Debtor(s) will turn over copies of federal and state income tax returns each year of the Plan to the Trustee.
Debtor(s) will pay, into the Plan, tax refunds in excess of $750.00.

2.4 Additional payments.
Check one.

Mil None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $ 129,000.00 .

Treatment of Secured Claims

3.1 Maintenance of payments and cure of default, if any.
Check one.
(None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

BB The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes required by
the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the trustee or
directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through disbursements by the
trustee, with interest, if any, at the rate stated Unless otherwise ordered by the court, the amounts listed on a proof of claim filed before the
filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the current installment payment and
arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. If relief from the automatic stay
is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this
paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan. The final
column includes only payments disbursed by the trustee rather than by the debtor(s).

 

Name of Creditor Collateral Current installment Amount of Interest rate on Monthly plan Estimated total
payment arrearage (if arrearage payment on “payments by -
(including escrow) any) (if applicable) arrearage trustee
Nationstar/MR 13560 Kristy St $ 1,366.00 % 0.00 000 % §$ 0.00 $ — 81,960.00
COOPER Cedar Lake IN Disbursed by:
46303 - Primary i Trustee
Residence

LC Debtor(s)

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.
i None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
3.3 Secured claims excluded from 11 U.S.C. § 506.
Check one.

None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

Official Form 113 Record # 835707 Chapter 13 Plan Page 2
Debitor1 Dennis Dale Johnston

3.4

3.5

Case 20-20083-jra Docé6 Filed 01/15/20 Page 3 of 6

Case Number (if known)

 

First Name Middle Name Last Name

Wi The claims listed below were either:

(1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the
personal use of the debtor(s), or

(2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or
directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a proof of claim filed before the
filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In the absence of a contrary timely filed proof of
claim, the amounts stated below are controlling. The final column includes only payments disbursed by the trustee rather than by the debtor(s).

 

Name of Creditor Collateral Amount of Interest... Monthly plan... Estimated total
claim rate payment payments by trustee
American Credit 2012 Harley-Davidson Heritage Softail $ 6,203.00 6.75% $ 122.00 $ 7,326.88
Acceptance Classic with over 62,000 miles

Disbursed by:
i Trustee

1] Debtor(s)

Lincoln Automotive 2009 Lincoin MKZ with over 100,000  %$ 5,953.00 6.75% $ 117.00 $ 7,032.46

Finance miles Disbursed by:

(] Trustee
a Debtor(s)

Portfolio Recovery 13560 Kristy St Cedar Lake IN46303- %$ 1,550.00 8.00% $ 15.50 $ 0.00

Associates, LLC Primary Residence Disbursed by:

HB Trustee
C1 Debtor(s)

Lien avoidance.
Check one.

Hi None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

Surrender of collateral.
Check one.

Wl None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

Treatment of Fees and Priority Claims

4.1

4.2

4.3

4.4

4.5

General

Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in§ 4.5, will be paid in full without
postpetition interest.

Trustee's fees

Trustee's fees are governed by statute and may change during the course of the case but are estimated to be 4.25% of plan payments; and
during the plan term, they are estimated to total $_5,482.50__

Attorney's fees

The balance of the fees owed to the attorney for the debtor(s) is estimated to be $ 4,000.00.

Priority claims other than attorney's fees and those treated in § 4.5.

Check one.
(1 None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
Hl The debtor(s) estimate the total amount of other priority claims to be _ $7,500.00 .

Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

Check one.

HH None. if “None” is checked, the rest of § 4.5 need not be completed or reproduced.

Official Form 113 Record # 835707 Chapter 13 Plan Page 3
Case 20-20083-jra Docé6 Filed 01/15/20 Page 4of6

Debtor1 Dennis Dale Johnston Case Number (if known)
First Name Middle Name Last Name

Treatment of Nonpriority Unsecured Claims

 

5.1 Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
providing the largest payment will be effective. Check all that apply.

HB The sum of $_7,033.00___
| % of the total amount of these claims, an estimated payment of $
(1 The funds remaining after disbursements have been made to all other creditors provided for in this plan.

If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00
Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

Wi None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3 Other separately classified nonpriority unsecured claims. Check one.

Hl None. /f “None” is checked, the rest of § 5.3 need not be completed or reproduced,
Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
and unexpired leases are rejected. Check one.

Wl None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

Vesting of Property of the Estate

7.1 Property of the estate will vest in the debtor(s) upon
Check the applicable box:

CD plan confirmation.
MH entry of discharge.
( other:

Nonstandard Plan Provisions

8.1 Check “None” or List Nonstandard Plan Provisions

 

IB None. /f “None” is checked, the rest of Part 8 need not be completed or reproduced.

Official Form 113 Record # 835707 Chapter 13 Plan Page 4
Case 20-20083-jra Docé6 Filed 01/15/20 Page 5of6

Debtor1 Dennis Dale Johnston

First Name Middle Name Last Name

de Signaturets):

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney

Case Number (if known)

Ifthe Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the Debtor(s), if

must sign below.

oo Defihis Dale Johnston

  

x

Date: Datedy/_/ 2” _/2020

 

pate_/ 1! 2 sp020

 

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s)
also certify(ies) that the wording and order of the provisions in this Chapter13 pian are identical to
those contained in Official Form 113, other than any nonstandard provisions included in Part8.

Official Form 113 Record # 835707 Chapter 13 Plan Page 5
Case 20-20083-jra Docé6 Filed 01/15/20 Page 6 of 6

Debtor1 Dennis Dale Johnston

First Name Middle Name Last Name

Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

Case Number (if known)

“A

a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total) 81,960.00
b. Modified secured claims (Part 3, Section 3.2 total) $ 0.00
c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total) $ 14,359.34
d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total) $ 0.00
e. Fees and priority claims (Part 4 total) $ 16,982.50
f. | Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount) $ 0.00
g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total) $ 0.00
h. Separately classified unsecured claims (Part 5, Section 5.3 total) $ 0.00
i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total) $ 0.00
j. | Nonstandard payments (Part 8, total) $ 0.00

Total of lines a through j $ 113,301.84

Official Form 113 Record # 835707 Chapter 13 Plan Page 6
